Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are subject to a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a composition for the treatment of an otologic condition, or an otologic symptom(s) associated with a disease or disorder, comprising therapeutically effective amounts of a first medication and a second medication selected from the following drug classes: tricyclic antidepressants, anti-seizure medications, beta blockers, carbonic anhydrase inhibitors, selective serotonin reuptake inhibitors, and calcium or sodium channel blockers, wherein the first medication is from a different drug class than the second medication, classified at least in CPC class A61K31/137, A61K31/138, A61K31/195, A61K31/277, A61K31/357, A61K31/433, A61K31/4525.
 II.	Claims 11-20, drawn to a method of treating an otologic condition, or an otologic symptom(s) associated with a disease or disorder, in a subject in need thereof, comprising: administering to the subject a combined therapy comprising therapeutically effective amounts of two or more medications selected from the following drug classes: tricyclic antidepressants, anti-seizure medications, beta blockers, carbonic anhydrase 49Attorney docket No. 00058-044001 inhibitors, selective serotonin reuptake inhibitors, , classified in CPC class A61P27/16, A61K31/137, A61K31/138, A61K31/195, A61K31/277, A61K31/357, A61K31/433, A61K31/4525.
 The inventions are distinct each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed method of treating an otologic condition such as tinnitus of Group II can be practiced with a materially different product, namely any known drug used to treat tinnitus.
This application contains claims directed to the following patentably distinct species: a first medication in a composition; a second medication in a composition; otologic conditions or otologic symptoms associated with a disease or disorder to be treated; combined therapy comprising two or more medications to be administered in the method.
These species are independent or distinct because, for example, in the case of first medication in a composition, the genus encompasses any medication from the genus of tricyclic antidepressants, anti-seizure medications, beta blockers, carbonic anhydrase inhibitors, selective serotonin reuptake inhibitors, and calcium or sodium channel blockers; each medication from each of these classes has a distinct chemical structure and each combination of structural elements requires different structural search and/or a different classification based on its structural elements. Depending on the structural elements present, the “first medications” encompassed 
There is a search and/or examination burden for the patentably distinct first medication, each such medication requiring a different field of search and/or a different classification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

If Applicant elects an invention of Group I, Applicant is required to elect a specific first medication, having a distinct chemical structure; and a specific second medication, having a distinct chemical structure, present in a composition.
For example, if Applicant elects a tricyclic antidepressant as the first medication, Applicant is required to elect a specific tricyclic antidepressant, having a distinct chemical structure.
If Applicant elects an invention of Group II, Applicant is required to elect a specific otologic condition to be treated, or specific otologic symptoms associated with a specific disease to be treated; as well as a combined therapy comprising specific two or more medications, each having a distinct chemical structure, to be administered in the method.
For example, if Applicant elects a tricyclic antidepressant and an anti-seizure medication, as the two or more medications in the combined therapy to be administered in the method, a specific a tricyclic antidepressant, having a distinct chemical structure, and a specific anti-seizure medication, having a distinct chemical structure, have to be elected.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:                                                                                                                                                                          	(a) the inventions have acquired a separate status in the art in view of their different classification;                                                                                                                                                                                                  	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;                                                                                                                                                        	(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claim should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
No telephone call was made due to the complexity of the election/restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Thursday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/IRINA NEAGU/Primary Examiner, Art Unit 1627